August 11, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         TCHEWAM LILY MUKWANGE, Appellant/Cross-Appellee

NO. 14-14-00212-CV                          V.

              PUBLIC STORAGE, INC., Appellee/Cross-Appellant
                   ________________________________

       This cause, an appeal from the judgment in favor of appellant/cross-
appellee, Mukwange, signed, March 7, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order each party to pay their own costs incurred in this appeal.

      We further order this decision certified below for observance.